Citation Nr: 1733886	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-08 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for diabetes mellitus, type II (DM).

3.  Entitlement to service connection for a bilateral eye disability, to include as secondary to DM.

4.  Entitlement to service connection for a bilateral foot disability, to include as secondary to DM.

5.  Entitlement to service connection for a kidney disability, to include as secondary to DM.

6.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to DM.

7.  Entitlement to service connection for lower extremity peripheral neuropathy, to include as secondary to DM.

8.  Entitlement to service connection for headaches, to include as secondary to DM.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to DM.

10.  Entitlement to service connection for depression, to include as secondary to DM.


REPRESENTATION

Veteran represented by:	Barbara Lincoln, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In September 2011, the Board denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.

2.  The evidence associated with the claims file subsequent to the September 2011  Board decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disability.

3.  The Veteran was not exposed to herbicides while in active service.

4.  DM is not etiologically related to active service and was not shown within one year of separation from active service.

5.  A bilateral eye disability is not etiologically related to active service, and was not caused by or permanently worsened by a service-connected disability.

6.  A bilateral foot disability is not etiologically related to active service, and was not caused by or permanently worsened by a service-connected disability.

7.  A kidney disability is not etiologically related to active service, and was not caused by or permanently worsened by a service-connected disability.

8.  Bilateral upper extremity peripheral neuropathy is not etiologically related to active service, and was not caused by or permanently worsened by a service-connected disability.

9.  Bilateral lower extremity peripheral neuropathy is not etiologically related to active service, and was not caused by or permanently worsened by a service-connected disability.

10.  The Veteran does not have a diagnosis of headaches.

11.  Erectile dysfunction is not etiologically related to active service, and was not caused by or permanently worsened by a service-connected disability.

12.  The Veteran does not have a diagnosis of depression.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2016).

2.  DM was not incurred in or aggravated by active service, and the incurrence or aggravation of DM during active service may not be presumed.  38 U.S.C. §§ 1101, 1112, 1131 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  A bilateral eye disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  A bilateral foot disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  A kidney disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  Bilateral upper extremity peripheral neuropathy was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

8.  Headaches were not incurred in or aggravated by active service and were not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

9.  Erectile dysfunction was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

10.  Depression was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran was denied entitlement to service connection for a bilateral knee disability in a September 2011 Board decision based on a finding that the Veteran did not have a bilateral knee disability that was related to his active service.  The Veteran did not appeal that decision.   

The pertinent evidence of record at the time of the September 2011 Board decision included the following: the Veteran's STRs, which showed the Veteran was treated for bilateral knee chondromalacia during active service; the Veteran's post-service VA and private treatment records, which showed he was diagnosed with degenerative arthritis of the bilateral knees almost 20 years following separation from service; and, the Veteran's statements that his bilateral knee disability had progressively worsened ever since separation from service.

The pertinent evidence that has been received since the September 2011 Board decision includes a January 2012 statement from the Veteran's private treatment provider in which it was noted that based solely on the Veteran's reported history of injury in service, his current left knee issue was associated with a reported injury during active service.  Also added to the record since the September 2011 Board decision is the Veteran's April 2017 hearing testimony in which he reported that he first had knee pain during service and that his knee pain had gotten worse over time.  

The Board finds that the evidence added to the record since the September 2011 Board decision is not new and material.  The evidence fails to show that the Veteran has a bilateral knee disability that is related to his active service.  The Board acknowledges that the January 2012 statement from the Veteran's private treatment provider could constitute new and material evidence.  However, the statement provided by the treatment provider did not include any rationale or medical explanation, and it was clearly stated that the statement provided was based solely on the reports of the Veteran.  The Board notes that the lay history provided by the Veteran was already considered at the time of the September 2011 Board decision.  Therefore, the evidence that has been received is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for bilateral knee disability is not warranted.

Entitlement to Service Connection for DM

The Veteran asserts that his currently diagnosed DM is etiologically related to active service.  Specifically, the Veteran testified that he was exposed to herbicides during active service while stationed in Germany and Italy.

With regard to the Veteran's claim of entitlement to exposure to herbicides while serving in Germany and Italy, the Board notes that the Department of Defense (DOD) maintains a list of all locations outside the Republic of Vietnam at which herbicides were used and/or stored.  There are no German or Italian military installations recorded on that list.  VA is reliant on the DOD's guidance on the issue of herbicide usage and storage outside the Republic of Vietnam.  Therefore, the Board finds that the Veteran was not exposed to herbicides while he was in active service and entitlement to service connection on a presumptive basis due to exposure to herbicides during active service is not warranted.  

Service treatment records (STRs) are silent for any complaint of, treatment for, or clinical diagnosis of DM while the Veteran was in active service.  Further, there is no indication from the STRs that the Veteran exhibited symptoms that could later be attributed to a diagnosis of DM while in active service.  In fact, the Veteran's January 1979 separation examination report is silent for reports of DM or symptoms consistent with such diagnosis, prior to separation from active service.  At that time, the Veteran's endocrine system was clinically normal upon examination, urinalysis was negative, and sugar and albumin were specifically noted to be absent in his urine.

Review of the post-service medical evidence of record shows the Veteran's primary care provider confirmed a diagnosis of DM in March 2008.  The physician's assessment at the time was uncontrolled diabetes, and the Veteran was started on an insulin injection treatment plan with additional medication prescribed to control his DM.  Earlier treatment notes from February 2008 showing the Veteran's prescription for Glimepiride represent the earliest indication of treatment for DM in the claims file.

Further, while the Veteran is competent to report on some medical issues, he is not competent to link a current diagnosis of DM, which had its onset almost 30 years following his separation from active service, to his active service.  An opinion of that nature requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Additionally, there is no indication from the record that the Veteran had DM within one year of separation from active service.  In fact, as noted above, the record shows that his DM was diagnosed in approximately 2008, almost 30 years after his separation from active service.  Therefore, presumptive service connection for a chronic disability is not warranted in this case.

In sum, the Veteran was not exposed to herbicides during active service, there is no evidence to show that the Veteran's DM is related to his active service, and DM was not present to a compensable degree within one year of the Veteran's separation from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for DM is not warranted.  38 U.S.C. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement for Service Connection for a Bilateral Eye Disability, a Bilateral Foot Disability, a Kidney Disability, Bilateral Upper and Lower Extremity Peripheral Neuropathy, and Erectile Dysfunction

The Veteran specifically asserted that he has a bilateral eye disability, a bilateral foot disability, a kidney disability, bilateral upper and lower extremity peripheral neuropathy, and erectile dysfunction that were caused or permanently worsened by his DM.  The Board notes that a claim for secondary service connection requires an established service-connected disability.  As the claim for service connection for DM has been denied, the Board finds no legal or factual merit to the claim of entitlement to secondary service connection for a bilateral eye disability, a bilateral foot disability, a kidney disability, bilateral upper and lower extremity peripheral neuropathy, or erectile dysfunction.

Further, the evidence does not show, and the Veteran has not asserted, that he has a bilateral eye disability, a bilateral foot disability, a kidney disability, bilateral upper and lower extremity peripheral neuropathy, or erectile dysfunction that were incurred in or otherwise related to his active service.  In fact, the Veteran's January 1979 separation examination report is silent for reports of a bilateral eye disability, a bilateral foot disability, a kidney disability, bilateral upper and/or lower extremity peripheral neuropathy, or erectile dysfunction during active service.  Further, the Veteran's eyes, feet, endocrine system, upper extremities, lower extremities, and pelvic examination were all noted to be clinically normal.  

A review of the post-service medical evidence of record fails to show that the Veteran has a bilateral eye disability, a bilateral foot disability, a kidney disability, bilateral upper and/or lower extremity peripheral neuropathy, or erectile dysfunction that is related to active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral eye disability, a bilateral foot disability, a kidney disability, bilateral upper and lower extremity peripheral neuropathy, or erectile dysfunction is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Headaches and Depression

The Veteran asserts that he has headaches and depression that are related to his active service, and in the alternative, were caused or chronically worsened by his DM.  

Again, the Board notes that a claim for secondary service connection requires an established service-connected disability.  As the claim for service connection for DM has been denied, the Board finds no legal or factual merit to the claim of entitlement to secondary service connection for headaches or depression.

STRs are silent for any complaint of, treatment for, or clinical diagnosis of headaches or depression while the Veteran was in active service.  At his January 1979 separation examination, the Veteran specifically denied experiencing headaches, depression or excessive worry, or nervous trouble of any sort while he was in active service.  On clinical examination, the Veteran's neurological system and was normal and he was noted to be psychiatrically normal.   

Review of the post-service medical evidence of record reveals no complaints of, treatment for, or clinical diagnosis of headaches or depression.  In fact, an April 2015 VA Outpatient Clinic treatment note specifically noted the Veteran had no history of frequent headaches and he had a negative screening for depression.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have confirmed diagnoses of headaches or depression.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for headaches and depression is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been presented to reopen the claim of entitlement to service connection for a bilateral knee disability, and the appeal is denied.

Entitlement to service connection for DM is denied.

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for a bilateral foot disability is denied

Entitlement to service connection for a kidney disability is denied.

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is denied.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for depression is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


